Opinion issued December 13, 2012




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01-12-00947-CV


                      CLARENCE BEASLEY, Appellant

                                        V.

                        TRACETTE HOUSE, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1009109


                       MEMORANDUM OPINION

      Appellant, Clarence Beasley, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012), § 51.941(a) (West
2005), § 101.041 (West Supp. 2012) (listing fees in court of appeals); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1)

(listing fees in court of appeals). Although appellant filed a document styled as a

“Paupers [sic] Affidavit”, this document does not in fact constitute an affidavit and

fails to invoke Rule of Appellate Procedure 20.1.            See TEX. R. APP. P.

20.1(a)(2)(A); see also TEX. GOV’T CODE ANN. § 312.011(1) (West 2005);

Humphreys v. Caldwell, 888 S.W.2d 469, 470–71 (Tex. 1994); In re B.N., 303
S.W.3d 16, 18 (Tex. App.—Waco 2009, no pet.); cf. TEX. CIV. PRAC. & REM.

CODE ANN. § 132.001 (West Supp. 2012). After being notified that this appeal was

subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5

(allowing enforcement of rule), 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                         2